              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 1 of 18




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   TRACY G.,

 9                              Plaintiff,                  Case No. C20-5000-MLP

10          v.                                              ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13

14                                       I.        INTRODUCTION

15          Plaintiff seeks review of the denial of her application for Supplemental Security Income

16   Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred by improperly evaluating

17   the medical evidence, discounting her testimony and lay witness statements, and by fashioning

18   an erroneous residual functional capacity (“RFC”). (Dkt. # 24 at 2.) As discussed below, the

19   Court AFFIRMS the Commissioner’s final decision and DISMISSES this case with prejudice.

20                                           II.   BACKGROUND

21          Plaintiff was born in 1970 and has no past relevant work. AR at 1260. Plaintiff applied

22   for benefits on January 19, 2012, alleging disability as of January 19, 2012. Id. at 1261.

23   Plaintiff’s application was denied initially and on reconsideration. On October 10, 2013, an ALJ

24

25
     ORDER - 1
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 2 of 18




 1   issued a decision finding Plaintiff not disabled. Id. at 8-26. The District Court reversed the

 2   decision and remanded the case for further proceedings. Id. at 568. On July 5, 2017, Plaintiff’s

 3   case was reheard by the same ALJ, again finding Plaintiff not disabled. Id. at 1356-78. The

 4   District Court remanded this decision for further proceedings on January 30, 2019. Id at 1442-55.

 5   Based upon this remand order, the ALJ held a hearing in August 2019, taking testimony from

 6   Plaintiff and a vocational expert. See id. at 1317-55. In August 2019, the ALJ issued a decision

 7   finding Plaintiff not disabled. Id. at 1237-61. In relevant part, the ALJ found Plaintiff’s severe

 8   impairments of fibromyalgia, mild disc space narrowing of the lumbar spine, mild curvature of

 9   the thoracic spine, patellofemoral syndrome involving both knees, anxiety, depression, and

10   personality disorder limited her to light work subject to a series of further limitations. Id. at 1244,

11   1248. Based on vocational expert testimony the ALJ found Plaintiff could perform light jobs

12   found in significant numbers in the national economy. Id. at 1260-61. Plaintiff appealed this final

13   decision of the Commissioner to this Court. (Dkt. # 5.)

14                                     III.    LEGAL STANDARDS

15          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

16   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

17   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

18   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

19   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

20   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

21   alters the outcome of the case.” Id.

22          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

23   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

24

25
     ORDER - 2
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 3 of 18




 1   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

 2   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

 3   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

 4   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

 5   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

 6   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 7   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 8                                         IV.     DISCUSSION

 9          A.      The ALJ Did Not Err in Evaluating the Medical Evidence

10          A treating doctor’s opinion is generally entitled to greater weight than an examining

11   doctor’s opinion, and an examining doctor’s opinion is entitled to greater weight than a

12   non-examining doctor’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An

13   ALJ may only reject the contradicted opinion of a treating doctor by giving “specific and

14   legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

15                  1.      The ALJ Did Not Err by Discounting the Opinion of Examining
                            Psychologist Scott T. Alvord, Psy.D.
16
            The ALJ gave “little weight” to the March 2012 opinion of examining psychologist Dr.
17
     Alvord. AR at 1256. Plaintiff argues “[n]one of the ALJ’s reasons for rejecting Dr. Alvord’s
18
     opinion are legitimate reasons supported by substantial evidence[.]” (Dkt. # 8 at 4; see also dkt.
19
     # 26 at 2) (“The Commissioner does not directly refute [Plaintiff’s] argument that none of the
20
     ALJ’s reasons for rejecting Dr. Alvord’s opinion are legitimate reasons supported by substantial
21
     evidence[.]”) Plaintiff bears the burden of showing the ALJ harmfully erred. See Molina v.
22
     Astrue, 674 F.3d at 1111. Here, Plaintiff’s argument is nothing more than a conclusory statement
23
     that the ALJ erred, made without elaboration, explanation, or citation to supportive evidence.
24

25
     ORDER - 3
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 4 of 18




 1   Plaintiff thus falls far short of meeting her burden to show the ALJ harmfully erred and the Court

 2   accordingly affirms the ALJ’s determination to discount Dr. Alvord’s opinions. See Indep.

 3   Towers of Washington v. Washington, 350 F.3d 925, 930 (9th Cir. 2003) (“Our adversarial

 4   system relies on the advocates to inform the discussion and raise the issues to the court . . . . We

 5   require contentions to be accompanied by reasons.”); see generally Carmickle v. Commissioner,

 6   533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (declining to address issues not argued with any

 7   specificity); see also James M. v. Comm’r of Soc. Sec., No. C19-5755-BAT, 2020 WL 3605630,

 8   at *2 (W.D. Wash. July 2, 2020) (“[I]t is not enough merely to present an argument in the

 9   skimpiest way (i.e., listing the evidence), and leave the Court to do counsel’s work—framing the

10   argument, and putting flesh on its bones through a discussion of the applicable law and facts.”).

11          Plaintiff also argues the ALJ did not “adequately explain why he chose to reject evidence

12   that had been given ‘great weight’” by a prior ALJ. (Dkt. # 24 at 4.) Plaintiff fails to explain how

13   or why this failure constitutes reversible error. To the extent the argument implies the ALJ erred

14   by failing to give some res judicata effect to the earlier ALJ’s determination, the argument fails.

15   Res judicata precludes parties from relitigating the merits of issues resolved in a prior final

16   decision that was not reversed on appeal. Cf. Federated Dept. Stores Inc. v. Moite, 452 U.S. 394,

17   398 (1981) (the res judicata consequences of a final, unappealed judgment on the merits are not

18   altered by the fact the judgment may be wrong). Here, both decisions of the prior ALJ were

19   reversed by the district court and remanded for further administrative proceedings. AR at 1240.

20   In reversing and remanding the most recent decision of the prior ALJ, the District Court ordered

21   the ALJ to conduct “a de novo hearing and issue a new decision.” Id. at 1447. Because the prior

22   ALJ’s decisions were reversed, the ALJ in this case was not required to explain or give any

23   effect to the prior ALJ’s finding.

24

25
     ORDER - 4
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 5 of 18




 1                  2.      The ALJ Did Not Err by Discounting the Opinions of Examining
                            Psychologist David Morgan, Ph.D.
 2
            Dr. Morgan examined Plaintiff in 2012, 2014, 2016, and 2017. AR at 1258. The ALJ
 3
     gave “little weight” to Dr. Morgan’s opinions. Id. The ALJ found that, in November 2012, Dr.
 4
     Morgan could not determine “the severity of the claimant’s impairments” because “she refused
 5
     to participate in an examination.” Id. The ALJ further found that, in April 2014, Dr. Morgan
 6
     reported the Plaintiff had a variety of “marked limitations.” Id. The ALJ found that Dr. Morgan
 7
     reported the Plaintiff had similar “marked limitations” in February 2016 and again in January
 8
     2017. Id. The ALJ found the “marked limitations” were “not explained and appear to be based on
 9
     the claimant’s unsupported” and inconsistent statements. Id. For example, the ALJ found that
10
     while Plaintiff “told Dr. Morgan she spends most of her time in her room and has little
11
     motivation to be around others due to anxiety,” her testimony “implies that she began dating her
12
     boyfriend around the time of Dr. Morgan’s first examination.” Id. Similarly, the ALJ found
13
     Plaintiff’s description of her “activities of daily living” reported to Dr. Morgan conflicted with
14
     her function reports in 2012 and 2015, wherein “she indicated she prepares meals, does light
15
     housework, drives, and shops in stores.” Id. The ALJ found that Plaintiff’s “description of very
16
     limited activities to Dr. Morgan was inaccurate and unreliable.” At bottom, the ALJ found that,
17
     contrary to Dr. Morgan’s reporting of “marked limitations,” the “evidence of the claimant’s
18
     activities of daily living such as childcare, driving, shopping in stores, spending time with a
19
     boyfriend, doing housework . . . suggest she can complete simple tasks adequately and tolerate
20
     casual social interactions and changes in routine.” Id. at 1259.
21
            Plaintiff contends that the ALJ’s assignment of “little weight” to Dr. Morgan’s opinions
22
     is not supported by substantial evidence. (Dkt. # 24 at 5-6.) Plaintiff argues that the ALJ
23

24

25
     ORDER - 5
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 6 of 18




 1   mischaracterized the foundation of Dr. Morgan’s opinions, contending, without elaboration, that

 2   “Dr. Morgan did not base his opinions ‘mostly’ on [Plaintiff’s] statements.” (Id. at 6.)

 3          Plaintiff also argues that, while the ALJ “asserts that [Plaintiff] gave inconsistent

 4   information to Dr. Morgan . . . [i]n fact, there are no significant inconsistencies between

 5   [Plaintiff’s] reports to Dr. Morgan and her testimony.” (Dkt. # 24 at 6.) Similarly, Plaintiff avers

 6   that “none of [Plaintiff’s] activities are inconsistent with Dr. Morgan’s opinions.” (Id.) Plaintiff

 7   does not, however, account for the numerous inconsistencies the ALJ found concerning

 8   Plaintiff’s reports and activities. Plaintiff’s blanket statements that there were “no”

 9   inconsistencies and “none” existed are, again, made without elaboration, explanation, or citation

10   to supportive evidence. In any event, the ALJ reasonably discounted Dr. Morgan’s opinion as

11   resting upon reports made by Plaintiff that are unsupported or inconsistent. An ALJ may

12   properly reject a physician’s opinion that is inconsistent with the record and not supported by

13   objective evidence. See Meanel v. Apfel, 172 F.3d 1111, 1113-14 (9th Cir. 1999). Substantial

14   evidence supports the ALJ’s finding that Plaintiff made contradictory statements upon which Dr.

15   Morgan relied in forming his opinions, and the Court according finds the ALJ did not err.

16          Finally, Plaintiff challenges the ALJ’s finding that Dr. Morgan’s opinions are

17   “inconsistent with the evidence of improved mental symptoms.” (Dkt. # 24 at 6 (quoting AR at

18   1258).) Plaintiff argues that a waxing and waning of symptoms “over the course of several years

19   is not a legitimate reason to reject any of Dr. Morgan’s opinions.” (Id.) However, the record

20   supports the ALJ’s finding. See, e.g., AR at 1905 (therapy treatment plan created on November

21   4, 2015); id. 1918 (therapy session notes from December 9, 2015, indicating Plaintiff “engaged

22   well in session and interacted appropriately with this therapist.”); id. at 1956 (therapy session

23   notes from April 25, 2016, indicating Plaintiff reported “I am doing better and trying to stay

24

25
     ORDER - 6
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 7 of 18




 1   positive about things”); id. at 1957 (therapy session notes from May 4, 2016, indicating Plaintiff

 2   was able to “discuss the negative self-talk’s impact on her functioning” and that Plaintiff

 3   reported feeling “actually proud” after engaging in therapeutic exercise); id. at 1985 (therapy

 4   session notes from August 29, 2016, indicating Plaintiff “shared her goal of healthy living and

 5   exercise,” “opened up quite a bit during the group,” “problem solved through her goal and asked

 6   for help throughout the process,” and reported a “confidence level” of “10” for her goal); id. at

 7   2719 (therapy session notes from November 20, 2018, indicating Plaintiff “appears to be making

 8   progress as evident by reported success in setting boundaries and working to change unhealthy

 9   relationship patterns”); id. at 2729 (therapy session notes from February 26, 2019, indicating

10   Plaintiff and therapist “completed 180-day treatment review. Client identified progress she had

11   made in the last 6 months and future goals.”). Substantial evidence supports the ALJ’s

12   determination and the Court accordingly affirms the ALJ’s determination to discount Dr.

13   Morgan’s opinions.

14                  3.      The ALJ Did Not Err by Discounting the Opinion of Examining
                            Psychologist Peter A. Weiss, Ph.D.
15
            The ALJ gave “little weight” to the February 2015 opinion of examining psychologist Dr.
16
     Weiss. AR at 1259. The ALJ found Dr. Weiss reported a variety of “marked” limitations and
17
     noted an “extreme” limitation in “completing a normal workday/week without interruptions from
18
     psychologically based symptoms.” Id. The ALJ found that “he appears to base his opinion on the
19
     claimant’s unsupported statements.” Id. In particular, the ALJ found Plaintiff’s description of
20
     limited activities of daily living as reported to Dr. Weiss to be “inconsistent” with her 2015
21
     function report. Id. The ALJ found Plaintiff was “not seeking treatment from healthcare
22
     providers for daily panic attacks at the time of the examination (or before), which seems very
23
     inconsistent with her alleged symptoms.” Id. The ALJ found that Dr. Weiss “observed that the
24

25
     ORDER - 7
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 8 of 18




 1   claimant’s attention, concentration, and memory were within normal limits, which seems

 2   inconsistent with marked and extreme limitations in functions.” Id. The ALJ also found that her

 3   “marked limitations also seem inconsistent with the evidence of the claimant’s activities of daily

 4   living such as childcare, driving, shopping in stores, spending time with a boyfriend, [and] doing

 5   housework, which suggest she can complete simple tasks adequately and tolerate casual social

 6   interactions and changes in routines.” Id.

 7          Plaintiff argues that the ALJ “does not identify any of [Plaintiff’s] activities that actually

 8   contradict Dr. Weiss’s opinion.” (Dkt. # 24 at 7.) To the contrary, as detailed above, the ALJ

 9   identified five activities that the ALJ found were inconsistent with Dr. Weiss’s evaluation of

10   marked limitations, and Plaintiff fails to explain how or why the ALJ’s finding is erroneous.

11          Plaintiff also argues that, contrary to the ALJ’s finding that Plaintiff “was not seeking

12   treatment from healthcare providers for daily panic attacks” at the time of Dr. Weiss’s

13   evaluation, AR at 1259, “there is no indication in the record that [Plaintiff] had insufficient

14   insight at that time to seek out such treatment.” (Dkt. # 24 at 7.) Plaintiff’s reliance on Nguyen v.

15   Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) in support of this argument is off point. The ALJ

16   did not fault Plaintiff for not seeking treatment for daily panic attacks or seeking treatment “late

17   in the day” as the ALJ in Nguyen erroneously did. Id. at 1465. Rather, the ALJ reasonably found

18   Plaintiff’s previous mental health treatment did not document “daily” panic attacks and that,

19   accordingly, Plaintiff’s reporting to Dr. Weiss was inconsistent with reports Plaintiff made to

20   other providers. The record supports the ALJ’s finding. While Plaintiff’s records contain reports

21   of panic attack, her records do not indicate Plaintiff was seeking treatment for daily panic

22   attacks. See, e.g., AR at 990 (Dr. Morgan’s clinical interview notes from April 22, 2014,

23   indicating Plaintiff reported, “I have anxiety and panic attacks”); id. at 978 (physical functional

24

25
     ORDER - 8
              Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 9 of 18




 1   report prepared by Cheryl Einerson, FNP-C, on March 6, 2014, indicating “panic attacks” as a

 2   “reported symptom[]”); id. at 783 (treatment notes from Stephen Greaney, M.D., on June 6,

 3   2014, indicating Plaintiff reported “2-3 hours of sleep each night due to anxiety, panic attacks

 4   and involuntary muscle spasms.”); id. at 797 (treatment notes from Dr. Greaney on August 4,

 5   2014, indicating “Effexor allows her to sleep through the night, despite spasms. Also seems to

 6   have helped with her anxiety.”). The Court accordingly concludes the record reasonably supports

 7   the ALJ’s determination to discount Dr. Weiss’s opinion.

 8          Finally, Plaintiff argues that “none of the ALJ’s reasons [for discounting Dr. Weiss’s

 9   opinion] are legitimate reasons supported by substantial evidence. Dr. Weiss’s opinion is

10   consistent with the clinical findings from treatment providers, and it is also consistent with

11   [Plaintiff’s] activities.” (Dkt. # 24 at 7.) This is a conclusory argument and, as noted above,

12   arguments made without elaboration, explanation, or citation to supportive evidence are

13   insufficient to establish the ALJ harmfully erred and are accordingly rejected.

14                  4.      The ALJ Did Not Err by Discounting the Opinions of Examining
                            Psychologist Jack M. Litman, Ph.D.
15
            The ALJ gave “little weight” to the July 2015 opinion of examining psychologist Dr.
16
     Litman. AR at 1257. At the outset, the ALJ found that Dr. Litman’s assessment that the Plaintiff
17
     had a “‘remote prognosis’ for even part-time work” is “an opinion on an issue reserved for the
18
     Commissioner[.]” Id. The ALJ found that Dr. Litman noted Plaintiff “presented with obsessive
19
     compulsive behaviors.” The ALJ found, however, that “OCD symptoms were rarely, if ever,
20
     reported to treating sources and providers observed no significant or persistent OCD symptoms,
21
     which strongly suggests that Dr. Littman’s [sic] opinion does not reliably reflect the claimant’s
22
     long-term functioning.” Id. The ALJ also found that Dr. Litman “appear[ed] to base some of his
23
     opinions on the claimant’s physical appearance at the examination,” but found that “[t]he other
24

25
     ORDER - 9
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 10 of 18




 1   treating and examining sources rarely, if ever commented on the claimant’s physical appearance,

 2   and her mental health providers rarely noted significant or persistent issues with hygiene,

 3   grooming, or dress.” Id. The ALJ found that “the observation of the claimant’s appearance would

 4   not be reliable for evaluating her long-term functioning.” Id. The ALJ also found that “the

 5   medical evidence shows a trend of improved mental symptoms when the claimant engaged in

 6   mental health treatment later in 2015. This suggests that Dr. Littman’s [sic] opinion does not

 7   reliably reflect the claimant’s long-term functioning.” Id. (internal citation omitted). Finally, the

 8   ALJ found that Dr. Litman “made a diagnosis of learning disorders versus neurocognitive

 9   disorder.” Id. However, the ALJ found that “the evidence of record shows no reference to

10   neurocognitive or learning disorders from the other examining psychologists and treating

11   sources,” and that the “neurocognitive disorder also seems unsupported by Dr. Littman’s [sic]

12   mental status examination, which showed some tangential speech, but fair comprehension, and

13   the ability to complete serial three exercises.” Id.

14          Plaintiff contends that the ALJ erroneously rejected Dr. Litman’s opinion concerning

15   Plaintiff’s “prognosis” for employment. (Dkt. # 24 at 9.) However, the ALJ appropriately found

16   this statement to infringe upon a determination reserved for the Commissioner. 20 C.F.R.

17   § 416.927(d)(1) (“A statement by a medical source that you are ‘disabled’ or ‘unable to work’

18   does not mean that we will determine that you are disabled.”); see also McLeod v. Astrue, 640

19   F.3d 881, 885 (9th Cir. 2010) (“A treating physician’s evaluation of a patient’s ability to work

20   may be useful or suggestive of useful information, but a treating physician ordinarily does not

21   consult a vocational expert or have the expertise of one. An impairment is a purely medical

22   condition. A disability is an administrative determination of how an impairment, in relation to

23

24

25
     ORDER - 10
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 11 of 18




 1   education, age, technological, economic, and social factors, affects ability to engage in gainful

 2   activity. . . . The law reserves the disability determination to the Commissioner.”).

 3          Next, Plaintiff argues that the “ALJ also asserts [Plaintiff] did not describe OCD

 4   symptoms to other providers. In fact, [Plaintiff] did discuss this with her therapists.” (Dkt. # 24 at

 5   9) (citation omitted). Plaintiff mischaracterizes the ALJ’s finding. The ALJ found that Plaintiff

 6   “rarely, if ever, reported” OCD symptoms. AR at 1257. The ALJ’s finding is thus supported by

 7   substantial evidence in the record.

 8          Finally, Plaintiff maintains that the ALJ “improperly attempt[ed] to act as his own

 9   medical expert” in challenging whether “Dr. Litman’s opinions are consistent with his findings.”

10   (Dkt. # 24 at 9.) The ALJ, however, was entitled to reject a medical opinion contradicted by

11   clinical evidence created by Dr. Litman himself. See Bayliss, 427 F.3d at 1216 (the rejection of a

12   doctor’s opinion due to discrepancy or contradiction between the opinion and the doctor’s own

13   notes or observations is “a permissible determination within the ALJ’s province.”). It was not

14   unreasonable for the ALJ to conclude that Dr. Litman’s diagnosis of a neurocognitive disorder is

15   inconsistent with the results of the mental status examination administered by Dr. Litman.

16          For the foregoing reasons the Court affirms the ALJ’s treatment of Dr. Litman’s

17   opinions.

18                  5.      The ALJ Did Not Err by Accepting the Opinions of Non-Examining
                            Psychologists Drs. Vincent Gollogly, Ph.D., and Renee Eisenhauer, Ph.D.
19
            The ALJ gave “great weight” to the 2018-2019 State agency mental assessments
20
     compiled by Drs. Gollogly and Eisenhauer. AR at 1256. The ALJ found that, in September 2018,
21
     Dr. Gollogly assessed the Plaintiff “was capable of remaining on task enough of the time to
22
     complete work assignments in an acceptable time-frame,” with certain limitations. Id. Similarly,
23
     the ALJ found that Dr. Eisenhauer, in January 2019, assessed the Plaintiff as “able to sustain
24

25
     ORDER - 11
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 12 of 18




 1   simple and repetitive tasks for two hour increments with regular breaks during a normal eight-

 2   hour workday, [and] can persist for the completion of simple work tasks for a 40 hour workweek

 3   within the customary tolerances of competitive employment.” Id. The ALJ found that Dr.

 4   Eisenhauer “indicated the same limitations in social interactions and adaptation reported by Dr.

 5   Gollogly.” Id. The ALJ found that both assessments were “consistent with the observations of

 6   attention and concentration by providers and some examining sources, and the improvement in

 7   mental symptoms with treatment since 2015.” Id. The ALJ further found that the Plaintiff’s

 8   “activities of daily living also seem consistent with the 2018-2019 mental assessments.” Id.

 9          Plaintiff argues the ALJ erroneously gave greater weight to these non-examining sources

10   over the examining sources discussed above, contending that “the non-examiners’ opinions are

11   not fully consistent with the opinions of Dr. Alvord, Dr. Morgan, Dr. Weiss, and Dr. Litman.”

12   (Dkt. # 24 at 15.) Because the ALJ properly discounted the opinions of those medical sources,

13   however, he did not err in giving weight to the opinions of the non-examining sources. See Ford

14   v. Saul, 950 F.3d 1141, 1149 (9th Cir. 2020) (“[T]he ALJ ‘is responsible for determining

15   credibility, resolving conflicts in medical testimony, and for resolving ambiguities.’”) (quoting

16   Andrews, 53 F.3d at 1039). The Court accordingly affirms the ALJ’s treatment of the opinions of

17   Drs. Gollogly and Eisenhauer.

18                  6.      The ALJ Did Not Err Based on Other Medical Evidence

19          Plaintiff lists, seriatim, findings and notations of Dr. Greaney, Kye Park, M.D., Nurse

20   Practitioner Einerson, Steven Hill, M.D., Andrew Sheppert, M.D., Daren Benson, DPM, Nina

21   Upham, M.D., Andrew Sahnow, PT, L. Susana Serna, NP, Basheer Badiei, M.D., Amy L.

22   Hutchins, MA, Priscilla Gilbert, MA, Nicole Lara, NP, Rubee Gonzales, PA-C, Kristina Fant,

23   LMHC, Amur Bhuta, M.D., Sheila Santhappa, M.D., and Michael D. Rothenfluch, M.D. (Dkt.

24

25
     ORDER - 12
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 13 of 18




 1   # 24 at 9-14). She states the findings of these sources support the opinions of Drs. Alvord,

 2   Morgan, Weiss and Litman and also supports her testimony. (Id. at 15.) The Court rejects

 3   Plaintiff’s conclusory statements as grounds to reverse the ALJ. As discussed above, Plaintiff

 4   bears the burden to show the ALJ harmfully erred and conclusory statements regarding

 5   Plaintiff’s view of the record are insufficient to meet this burden.

 6          B.      The ALJ Did Not Err by Discounting Plaintiff’s Testimony

 7          Where, as here, an ALJ determines a claimant has presented objective medical evidence

 8   establishing underlying impairments that could cause the symptoms alleged, and there is no

 9   affirmative evidence of malingering, the ALJ can only discount the claimant’s testimony as to

10   symptom severity by providing “specific, clear, and convincing” reasons supported by

11   substantial evidence. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).

12          The ALJ indicated Plaintiff testified that she is “unable to work due to physical and

13   mental symptoms including fibromyalgia, spinal disorders, anxiety, and depression.” AR at

14   1248. The ALJ indicated Plaintiff testified that “treatment does not relieve her fibromyalgia pain

15   symptoms”; that she “cannot sustain exertional activities for very long due to joint pain”; that she

16   has “panic attacks triggered by stress or being around crowds,” which “happen a couple of times

17   a month”; and that she has “difficulty remembering and concentrating.” Id. The ALJ found that,

18   although Plaintiff’s “medically determinable impairments could reasonably be expected to cause

19   the alleged symptoms,” her testimony “concerning the intensity, persistence and limiting effects

20   of these symptoms are not entirely consistent with the medical evidence and other evidence in

21   the record.” Id. The ALJ found “the evidence of record supports finding that the claimant was

22   (and is) capable of working fulltime at the light exertional level with other nonexertional

23   limitations for her physical and mental impairments.” Id. at 1249.

24

25
     ORDER - 13
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 14 of 18




 1          Turning to Plaintiff’s testimony concerning the severity of her physical symptoms, the

 2   ALJ found the Plaintiff “had a history of fibromyalgia,” but that it had been treated with a variety

 3   of medications. AR at 1249. The ALJ found that “[d]espite reporting that nothing improved her

 4   pain symptoms, it was noted in late 2018 that her fibromyalgia was stable.” Id. The ALJ found

 5   that Plaintiff “continued to be prescribed Flexeril in late 2018, which suggests she at least

 6   partially benefits from this treatment.” Id. The ALJ found Plaintiff’s testimony concerning the

 7   severity of her pain inconsistent with “the level of activity noted throughout the treatment

 8   record.” Id. The ALJ found that Plaintiff “was not observed to have significant or persistent

 9   difficulty ambulating due to fibromyalgia symptoms,” nor “more than slight weakness in the

10   extremities.” Id. The ALJ found that “[s]ome healthcare providers described the claimant as

11   having an exaggerated response to light touch, being overly dramatic, or that her reported

12   symptoms were out of proportion to injuries or objective findings.” Id. The ALJ further found

13   “routine and conservative treatment for back pain” and “weak objective evidence” supporting the

14   same. Id. Finally, the ALJ found that Plaintiff “rarely complained specifically of knee pain to

15   providers after 2015.” Id.

16          Plaintiff argues that, in discounting Plaintiff’s testimony concerning her fibromyalgia, the

17   ALJ erred by “rejecting [Plaintiff’s] testimony in part based on findings that are unrelated to

18   fibromyalgia” and “failing to properly evaluate” Plaintiff’s symptoms “pursuant to SSR 12-2p”

19   and Benecke v. Barnhart, 379 F.3d 587 (9th Cir. 2004). (Dkt. # 24 at 16.) To the contrary, the

20   ALJ found fibromyalgia is a severe impairment, but found the record does not support the

21   severity of Plaintiff’s fibromyalgia-related pain allegations. The ALJ reasonably discounted

22   Plaintiff’s testimony based on, among other things, contradictory medical reports, a showing of

23   improvement from Flexeril, and levels of activity that are inconsistent with her alleged severity

24

25
     ORDER - 14
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 15 of 18




 1   of pain. Because substantial evidence supports the ALJ’s finding, the ALJ did not err in

 2   discounting Plaintiff’s physical pain testimony.

 3          Next, turning to Plaintiff’s testimony concerning the severity of her mental symptoms,

 4   the ALJ found that “[t]he evidence shows little mental health treatment and few reports of

 5   significant mental health symptoms in 2013 and 2014.” AR at 1251. The ALJ found that Plaintiff

 6   “began receiving therapy sessions at a mental health clinic in late 2015.” Id. at 1252. The ALJ

 7   found that Plaintiff “was initially assessed with only mild depression, but she also complained of

 8   panic attacks.” Id. The ALJ found that while Plaintiff’s “symptoms waxed and waned during the

 9   course of her treatment,” there was a “trend of improved symptoms and functioning.” Id. The

10   ALJ found that “treatment notes reference the claimant being able to identify triggers for

11   symptoms, coping better with stress, and setting boundaries, which strongly suggests an

12   improvement in her ability to manage her psychologically based symptoms.” Id. The ALJ found

13   that, over time, “her anxiety was more manageable” and her depression “was noted to be in

14   partial remission in early 2019.” Id. The ALJ found that because Plaintiff “testified that she met

15   her boyfriend during the period of issue through a friend, goes on dates to small restaurants, and

16   often goes for short walks or to the store . . . the report of declining symptoms in mid-2018 is

17   unpersuasive.” Id. at 1255. The ALJ found that “reports of preparing food, driving, shopping in

18   stores, doing housework, and going to a party, also suggest that the claimant is capable of light

19   work, completing simple tasks, and tolerating casual social interactions.” Id.

20          Plaintiff argues that the ALJ erred by “selectively cit[ing] treatment notes which show

21   that [Plaintiff] experienced some improvement with mental health treatment” and by asserting

22   that Plaintiff’s “activities are inconsistent with her testimony.” (Dkt. # 24 at 16-17.) Plaintiff’s

23   conclusory arguments do not identify how the ALJ’s findings are unsupported and thus why the

24

25
     ORDER - 15
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 16 of 18




 1   ALJ erred. Plaintiff does not show with any specificity that the record does not support the ALJ’s

 2   findings. On the contrary, as noted above, the ALJ’s findings are supported by substantial

 3   evidence. The Court accordingly concludes the ALJ’s determination to discount Plaintiff’s

 4   testimony is supported by substantial evidence and affirms the ALJ.

 5           C.      The ALJ Did Not Err by Discounting the Lay Witness Statements

 6           An ALJ may discount lay witness testimony by giving a germane reason. Diedrich v.

 7   Berryhill, 874 F.3d 634, 640 (9th Cir. 2017). Plaintiff contends the ALJ’s treatment of SSA

 8   interviewers’ observations and Plaintiff’s mother’s statements were erroneous.

 9           The ALJ found that SSA interviewers observed Plaintiff to be “tearful,” but found, based

10   on evidence in the record, that Plaintiff “is able to manage her emotions somewhat better than

11   alleged.” AR at 1253. The ALJ further found that he is “not persuaded that the observations of

12   the SSA interviewer are reflective of the claimant’s functioning in interactions on a long-term

13   basis or during the period at issue in this decision.” Id. Plaintiff argues that “this reason is not

14   germane to the lay witnesses.” (Dkt. # 24 at 17.) Plaintiff’s argument disregards the full

15   explanation the ALJ provided regarding the SSA interviews. The ALJ found the interviewers’

16   observations do not indicate Plaintiff was “distraught due to physical or mental symptoms,”

17   noting Plaintiff “reported some improvement in crying” and a “psychiatric nurse rarely observed

18   the claimant to be labile during apppointments, which suggests she is able to manage her

19   emotions better than alleged.” AR at 1253. This unchallenged rationale is a germane reason for

20   the ALJ’s finding that the SSA interviewer’s observations did not support Plaintiff’s claim she is

21   disabled. The Court thus affirms the ALJ’s treatment of the SSA interviewer’s observations.

22           The ALJ found statements from Plaintiff’s mother to be “consistent with Plaintiff’s

23   allegations” and “not consistent” with medical evidence and Plaintiff’s activities of daily living.

24

25
     ORDER - 16
             Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 17 of 18




 1   AR at 1259. Plaintiff argues that the ALJ’s reasoning “is not supported by substantial evidence,

 2   and it is not a germane reason to reject Ms. Rudolph’s observations.” (Dkt. # 24 at 18.) The

 3   Court rejects the argument. Where an ALJ has provided clear and convincing reasons to discount

 4   a claimant’s testimony, those reasons are germane reasons for rejecting similar lay witness

 5   testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). Here

 6   the ALJ found Ms. Rudolph’s descriptions of Plaintiff’s limitations consistent with Plaintiff’s

 7   statements and rejected Ms. Rudolph’s for the same reason he rejected Plaintiff’s statements: that

 8   they were inconsistent with the medical evidence, observations of limited pain behavior,

 9   improvement in mental symptoms with treatment, and Plaintiff’s daily activities. The Court

10   accordingly concludes the ALJ’s findings regarding the lay testimony are supported by

11   substantial evidence and affirms the ALJ’s determination.

12          D.      The ALJ’s Did Not Err by Formulating Plaintiff’s RFC and Making Step
                    Five Findings
13
            Plaintiff argues the Court should find the ALJ’s RFC determination and step-five findings
14
     are erroneous because the ALJ failed to include all limitations assessed by Drs. Alvord, Morgan,
15
     Weiss, and Litman, and also improperly discounted Plaintiff’s testimony and the testimony of the
16
     lay witnesses. (Dkt. # 24 at 18.) The argument is foreclosed because, as discussed above, the
17
     ALJ gave valid reasons supported by substantial evidence to discount the doctors’ opinions and
18
     the testimony of Plaintiff and the lay witnesses.
19
                                          V.      CONCLUSION
20
            For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this
21
     case is DISMISSED with prejudice.
22
            \\
23
            \\
24

25
     ORDER - 17
           Case 3:20-cv-05000-MLP Document 27 Filed 01/15/21 Page 18 of 18




 1         Dated this 15th day of January, 2021.


                                                   A
 2

 3                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 18
